           Case 5:20-cv-00530-D Document 30 Filed 10/14/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

RAMALLE MEADOWS,                           )
                                           )
        Plaintiff,                         )
                                           )
v.                                         )      Case No. CIV-20-530-D
                                           )
THE CITY OF THE VILLAGE,                   )
OKLAHOMA, et al.,                          )
                                           )
       Defendants.                         )

                                          ORDER

       Before the Court is Defendants’ Objection and Motion to Quash Subpoena [Doc.

No. 27]. The Motion reflects an effort by Defendants to prevent Plaintiff, who appears pro

se, from proceeding with discovery in violation of several provisions of the Federal Rules

of Civil Procedure. Plaintiff has made no timely response, and the Court in the exercise of

its discretion under LCvR7.1(g) deems the Motion confessed. For this reason, and reasons

fully stated in the Motion, the Court finds that it should be granted.

       First, Plaintiff is attempting to conduct discovery prematurely. Rule 26(d)(1)

provides that “[a] party may not seek discovery from any source before the parties have

conferred as required by Rule 26(f).” The case was recently set for an initial scheduling

conference under Rule 16(b). See Docket [Doc. No. 28]. No discovery conference has

been held, and no discovery plan has been submitted. See Fed. R. Civ. P. 26(f)(1), (3).

Thus, Plaintiff is barred from conducting any discovery at this point in the case.
          Case 5:20-cv-00530-D Document 30 Filed 10/14/20 Page 2 of 3




       Second, Plaintiff has improperly issued a subpoena duces tecum to a party,

Defendant City of the Village. As a person commanded to produce electronically stored

information or a tangible thing (a video recording), the City has a right to object under

Rule 45(d)(2)(b), and to move to quash the subpoena under Rule 45(d)(3). Setting aside

the fact that the subpoena is directed to a party, it fails to comply with multiple provisions

of Rule 45. It is not in proper form, was not properly served, and did not allow a reasonable

time to comply. See Fed. R. Civ. P. 45(a)(1)(A)(iv), (b)(1), (b)(4), (d)(2)(B). A party who

receives a request to produce electronically stored information or an object has 30 days to

respond. See Fed. R. Civ. P. 34(b)(2).

       Finally, Defendants report that during an informal discovery conference pursuant to

LCvR37.1, Plaintiff stated that he had already obtained the video recording that is the

subject of the subpoena, but he apparently has declined defense counsel’s request to

withdraw the subpoena. See Defs.’ Motion at 3. These facts raise a question of possible

sanctions under Rule 45(d)(1) for failing to comply with an obligation of a party issuing a

subpoena to avoid imposing an undue burden or expense on the person subject to it.

However, Defendants do not request any sanction. Under the circumstances, the Court will

simply caution Plaintiff that a pro se litigant must “follow the same rules of procedure that

govern other litigants.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th

Cir. 2005) (internal quotation omitted). Plaintiff should make every effort to educate

himself about the Federal Rules of Civil Procedure and the Local Civil Rules, and to

comply with them in the future.



                                              2
          Case 5:20-cv-00530-D Document 30 Filed 10/14/20 Page 3 of 3




       T IS THEREFORE ORDERED that Defendants’ Motion to Quash Subpoena [Doc.

No. 27] is GRANTED. The Subpoena [Doc. No. 23] is QUASHED, and Defendant City

of the Village has no further obligation to respond to it.

       IT IS SO ORDERED this 14th day of October, 2020.




                                              3
